Citation Nr: 1506953	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as chronic bronchitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to August 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The record reflects that the Veteran requested and was scheduled for videoconference hearings before a Decision Review Officer of the RO and before a Veterans Law Judge of the Board; however, he cancelled both hearings and has not requested that either hearing be rescheduled.

When this case was before the Board in March 2014, the Board granted reopening of the Veteran's claim and remanded the reopened claim for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

A chronic pulmonary disorder was not present until more than one year following the Veteran's discharge from service, and no current pulmonary disorder is etiologically related to service. 






CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, claimed as chronic bronchitis, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a March 2012 letter, prior to the July 2012 rating decision on appeal.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's available STRs, that all indicated development to obtain the outstanding STRs was completed, and that further efforts to obtain the missing records would be futile.  In addition, the Veteran was informed of the unavailability of some of the STRs and of alternative evidence that could be submitted.  The record also reflects that the Veteran's post-service VA treatment records have been obtained and he was afforded a VA examination in April 2012 in response to his claim.  The Board finds the April 2012 VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his current pulmonary disorder is related to his chronic bronchitis in service.

The Veteran's service treatment records (STRs) document treatment for symptoms of a common cold, rhinitis, tonsillitis, pharyngitis, upper respiratory infection, flu, rule out bronchitis, and bronchitis.  An April 1974 examination was negative for any lung problems, and a May 1976 chest examination was negative for any significant abnormality.  A December 1979 STR shows an assessment of rule out bronchitis based on symptoms of productive cough, headache, nasal congestion, and general malaise for one week.  A July 1982 STR reports the Veteran had gradual onset of symptoms of productive dry cough, shortness of breath, and night sweats for one week with scattered rhonchi noted in the chest and shows an assessment of bronchitis.  A July 1982 chest examination disclosed a normal chest due to satisfactory inspiratory effort and no evidence of acute cardiopulmonary disease.  The July 1982 separation examination report notes that no lung abnormalities were found but indicates the Veteran had a history of chronic bronchitis that was in the line of duty.

A March 2012 VA treatment note pertaining to chronic obstructive pulmonary disease (COPD) notes that the Veteran was told that persons who suffer from chronic lung problems have a greater chance of developing breathing problems from a respiratory infection such as a cold or bronchitis.

In an April 2012 VA examination, the Veteran reported that he could not breath during physical training and maneuvers in active service and had difficulty passing the two mile physical training test, but was not hospitalized and did not take medication for any lung condition in service.  He indicated that he was hospitalized in November 2011 for pneumonia and that he quit smoking in 2011, after about 43 years of smoking one to three packs per day.  The Veteran reported receiving medications and oxygen therapy for COPD in 2011, and chronic bronchitis in 1982, and the examiner diagnosed COPD and chronic bronchitis, noting the Veteran's main limitations were related to COPD.  The examiner opined that it was less likely than not that the Veteran's current COPD and chronic bronchitis were related to the bronchitis he was treated for in service.  The examiner noted that the Veteran was treated for an upper respiratory infection consistent with bronchitis that resolved in December 1979, and for bronchitis in July 1982, but there were no other treatment records for bronchitis in service.  The examiner found the notion on the July 1982 separation examination report of chronic bronchitis was an exaggeration of the Veteran's condition because the Veteran was treated for bronchitis the day prior and only received treatment for bronchitis twice in active service.  Moreover, the examiner noted that Veteran reported an 80-plus pack year smoking history and that history was consistent with his diagnoses of COPD and chronic bronchitis. 

In connection with November 2012 VA treatment, the Veteran was assessed for home oxygen following a hospitalization for pneumonia about one year prior.

After careful review of the record, the Board concludes that service connection is not warranted for a pulmonary disability.  

The Board finds that the preponderance of the evidence establishes that the Veteran's in-service pulmonary problems resolved without residuals and that his current pulmonary disorders are unrelated to service.  In this regard, the Board notes that the Veteran's lungs were found to be normal on the separation examination, and the first notation of a diagnosed pulmonary disorder, COPD, was in 2011, almost 30 years after separation from service.  There is no persuasive evidence of a nexus between the Veteran's current pulmonary disorders and his active service.  Moreover, the VA medical opinion is probative evidence against the claim.  The VA examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that the pulmonary symptoms in service were unrelated to the Veteran's current diagnoses.  The VA examiner explained that the bronchitis noted in service was not chronic because it was based on two occurrences, one that resolved and the other that was noted the day before the separation examination.  In addition, the examiner attributed both of the Veteran's current pulmonary disorders to his long history of cigarette smoking.  As noted above, service connection may not be granted for disability on the basis that it is attributable to a veteran's use of tobacco products during service.  

The Board acknowledges that the Veteran might sincerely believe that his current pulmonary disorders originated during service.  The Board also acknowledges that the Veteran is competent to describe his in-service and post-service symptoms.  Never the less, as a layperson, he is not competent to relate his currently diagnosed pulmonary disorders to his active service.  Moreover, even if the Board were to find his statements linking his current pulmonary disorders to his active service to be competent, the medical opinion against the claim is more probative than the Veteran's statements.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a pulmonary disability, claimed as chronic bronchitis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


